I congratulate you, Mr. President, on your election to preside over deliberations of the General Assembly at its seventy-second session. My delegation pledges full support to you and your Bureau.
Allow me to convey warm fraternal greetings from His Excellency Mr. John Pombe Joseph Magufuli, President of the United Republic of Tanzania, who wished to be here but, due to other pressing commitments at home, is unable to attend this session of the Assembly. President Magufuli has sent me to assure the Assembly that his Government will continue to support the United Nations and its noble mandate to promote global peace, security, freedom and development. We also wish to extend Tanzania’s unwavering support and cooperation to the Secretary-General, Mr. António Guterres, as he continues to discharge his duties.
My delegation pays tribute to your predecessor, Mr. President — His Excellency Ambassador Peter Thomson — for his exemplary leadership during the Assembly’s seventy-first session. His tireless efforts in promoting the implementation of the 2030 Agenda for Sustainable Development, as well as his dedication to resolving the plight of refugees and migrants and reviving consultations on the reforms of the United Nations, particularly of the Security Council, will remain part of his legacy. We are confident that you and your team will advance from where he left off, as you pledged in your opening statement.
Today, the world is facing myriad challenges, which include new and old threats such as international terrorism and other international crimes, persistent poverty, hunger and climate change, as well as global inequalities in economic and social status among nations. Those challenges call for a common and urgent response by the entire United Nations system and the international community as a whole.
It is in that regard that my delegation welcomes the theme for this session “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”. The theme is timely and welcomed, as most of our countries are adjusting their development strategies and plans to ensure the speedy and timely implementation of the Goals and targets enshrined in the 2030 Agenda for Sustainable Development. The striving for peace and a decent life for all on a sustainable planet should focus on ending poverty, promoting economic and social prosperity, addressing inequality and injustices, and tackling the adverse impacts of climate change. That can be achieved by successfully implementing the Sustainable Development Goals (SDGs).
Cognizant of that fact, Tanzania has integrated the Sustainable Development Goals into the second phase of our five-year development plan for 2016 to 2021, which focuses on industrialization, on the basis of complementarity between the agricultural and industrial sectors. That plan is one of our tools for the realization of our National Development Vision 2025, which seeks to bring our country to middle-income status. In collaboration with our development partners and other stakeholders, we have developed frameworks for implementing the SDGs, which include communication and dissemination strategies on the SDGs to make the Goals understandable to everyone. Dissemination is in both English and Kiswahili, which is our national language, spoken by all Tanzanians. Sensitization workshops on SDGs are also being conducted for regional administrations and local Government authorities, so that the Goals can be mainstreamed in their local plans and budgets in order to directly involve and benefit ordinary people, who are the main focus of the 2030 Agenda.
Tanzania has set a target growth from an average of 7 per cent in 2015 to 10 per cent by 2020, in order to reach middle-income status by 2025. We also believe that such growth will encourage efforts to promote equality in society by reducing the unemployment rate from the current 10.3 per cent to 8 per cent and will also reduce the proportion of population below the poverty line. That growth can be achieved by, among other things, increasing employment in both rural and urban areas and providing financial support through soft loans to youth and women. Other measures include strengthening small and medium enterprises, securing fair taxation and fiscal regimes for business entities and restoring discipline and accountability. Fighting corruption, financial discipline and accountability in all sectors are the hallmarks of President Magufuli’s Government.
Climate change has become an existential challenge to the entire planet Earth. All parts of the world are increasingly experiencing the adverse impact of climate change, manifested in persistent droughts, land degradation, coastal erosion, ocean temperature rise and extreme weather patterns such as cyclones, typhoons, hurricanes and floods. In Tanzania, for instance, it is disheartening to witness the epic snows and glaciers of Kilimanjaro — the highest mountain in Africa — melting at an alarming rate.
Against that background, I would like to express my Government’s heartfelt sympathies and condolences to our brothers and sisters in the Caribbean, South Asia, Mexico, Nigeria, Sierra Leone, the United States of America and all around the world who have recently been victims of the disastrous impact of climate change. Our thoughts and prayers are with those who have lost their lives and those who have been dispossessed and displaced. For all of us, this should be a wake-up call and a reminder that climate change has no boundaries and can potentially wipe out economic and development achievements in the blink of an eye. Therefore, the sooner we act, the better chances we have to protect the planet Earth for the present and future generations.
It is fortunate that we have the Paris Agreement, which already entered into force in November 2016, to address this problem. To honour our joint efforts that gave birth to the Paris Agreement under the leadership of France, we should implement, in letter and spirit, all of its articles. Assistance to developing countries should go beyond mere mitigation measures and should target adaptation measures with built-in green technologies to control carbon emissions from the outset.
Violent conflicts continue to plague the world and to challenge the United Nations, particularly the Security Council, which has the primary responsibility for maintaining international peace and security. They claim thousands of lives and lead to massive displacements and flights of people in search of safer places. We need to invest more in conflict prevention, conflict resolution and mediation efforts by addressing the root causes, the precipitating and triggering factors of conflicts. Peacekeeping, peacebuilding and State-building are essential to the maintenance and consolidation of peace where peace has been secured. We commend the role of the United Nations in spearheading those peace initiatives.
Striving for peace should be a collective endeavour involving Governments, international organizations, regional blocs, non-State actors, religious groups, civil societies and individuals. Sustainable peace and security is prerequisite for the achievement of sustainable development. In that regard, we commend our men and women in Blue Helmets who are sacrificing their lives to serve the heroic cause of peacekeeping. Tanzania, with other countries, has been contributing troops to several United Nations peacekeeping missions. We have paid a high price through the loss of peacekeepers serving in different missions. It is only this week that Tanzania lost a soldier in the Democratic Republic of the Congo following an attack by the rebels of the Allied Democratic Forces. We condemn that cowardly act in the strongest possible terms.
Nonetheless, Tanzania remains steadfast and committed to contributing troops to United Nations peacekeeping missions. At the same time, we urge the Security Council to continue strengthening the operational capability of the Force Intervention Brigade in the United Nations Organization Stabilization Mission in the Democratic Republic of the Congo so that it can effectively deal with negative forces and asymmetrical warfare, which are manifesting in different war theatres in the eastern Democratic Republic of the Congo.
Tanzania has maintained its record as a peaceful country upholding the rule of law, democracy and other principles of good governance. It has been a country of refuge for many decades. At the same time, Tanzania has been actively participating in regional and international peace initiatives, including the ongoing Burundi peace process, which has been supervised by the East African Community, facilitated by the former President of Tanzania, Mr. Benjamin William Mkapa, and mediated by His Excellency President Yoweri Museveni of Uganda. The peace talks are still on track, although their pace is slow and halting. It is encouraging to note that in some parts of Burundi, the security situation has significantly improved to permit the voluntary return of some 12,000 refugees of the almost 250,000 refugees who have been in Tanzania since 2015. We appreciate the partnership we have had with the United Nations High Commissioner for Refugees in protecting and assisting the refugees in our country.
Tanzania has also for decades been receiving and hosting refugees from pockets of troubled areas in the eastern part of the Democratic Republic of the Congo. We trust that there will be full implementation of the 31 December 2016 peace agreement, with the promise of timely elections in that country. We urge the leadership of the Democratic Republic of the Congo to live up to that commitment and to issue an election calendar soon. In that connection, we urge the international community to extend both logistical and financial support to the Democratic Republic of the Congo so that it can complete the registration of voters and expeditiously carry out the planned elections.
On the agenda of the General Assembly and the Security Council, there are two protracted problems that require decisive action. One is the issue of the self- determination of the Sahrawi people. With the return of Morocco into the African Union fold, expectations are high in Africa that negotiations on that issue, which is on the agenda of the Security Council, will receive renewed momentum and urgency.
On Palestine, we support the two-State solution — two States living side by side in peaceful coexistence. To that end, the elements of a viable State of Palestine must be ensured and respected. The long-stalled peace process in the Middle East must be rekindled with a series of acceptable confidence-building measures by both sides with the support and guarantee of the United Nations and the international community in its entirety.
In the Assembly, we have been calling for the cessation of economic, commercial, fmancial and other embargoes imposed on Cuba, without significant results. The intention of the United States to reverse the agreements between the two countries on normalizing relations is a setback to the progress that had been registered and applauded by all of us in the Assembly and beyond. Tanzania continues to call for the total removal of all embargoes on Cuba. The people-to- people contact that has started between the peoples of both Cuba and the United States should serve as building blocks for enduring peaceful good-neighbourliness in the spirit of dialogue and understanding.
After the end of the Cold War, there was a new dawn and bright prospects for both conventional and nuclear disarmament. The doctrine of nuclear deterrence was becoming obsolete, negotiations for the reduction of nuclear arsenals were making progress towards a nuclear ban treaty, including nuclear testing, and some aspirants to nuclear weapons abandoned their ambitions.
However, the recent developments in the Democratic People’s Republic of Korea have shattered these optimistic prospects. The world is being dragged back to nuclear brinkmanship. This is the most recent threat to international peace and security. Tanzania supports all relevant resolutions of the Security Council on the nuclear-weapons trends in the Democratic People’s Republic of Korea and calls for de-escalation of the political warfare and propaganda, and for the renewal of dialogue under the auspices of the Six-Party Talks.
On the other hand, Tanzania commends the recent adoption of the Treaty on the Prohibition of Nuclear Weapons, which puts nuclear weapons on the same legal ground as other weapons of mass destruction. We should all support the Treaty in order to increase our moral authority in the fight against nuclear- weapons proliferation.
The reforms of the United Nations to make the Organization more efficient and relevant in order to cope with new trends and challenges must be continuous and progressive. The latest initiative of the Secretary- General is a commendable effort that should have received consensual support from the entire United Nations membership. We hope that, in the process of implementing these latest reform proposals, the debates will be all-inclusive and progress will be made on the basis of consensus among the entire membership of the United Nations.
The delay in Security Council reform is indeed testing the political will of the key players on this serious matter, and the debate has now become routine and sterile. The status quo is undercutting the primary responsibility of the Council for the maintenance of international peace and security. Democratizing the Security Council is good for the Council and for the world in the twenty-first century.
In conclusion, I wish to return to the 2030 Agenda for Sustainable Development by making a clarion call to the United Nations and its Member States to implement the goals contained therein, in measured and agreed benchmarks and intervals. The economic and social benefits of well-implemented goals will enhance democracy, freedom and security at the national, regional and international levels, leaving no one behind.